

117 S2959 IS: Supplemental Impact Aid Flexibility Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2959IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Thune (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that, due to the disruptions caused by COVID–19, applications for impact aid funding for fiscal year 2023 may use certain data submitted in the fiscal year 2022 application. 1.Short titleThis Act may be cited as the Supplemental Impact Aid Flexibility Act.2. Impact Aid ProgramDue to the public health emergency directly relating to COVID–19 and notwithstanding sections 7002(j) and 7003(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702(j), 7703(c)), a local educational agency desiring to receive a payment under section 7002 or 7003 of such Act (20 U.S.C. 7702, 7703) for fiscal year 2023 that also submitted an application for such payment for fiscal year 2022 shall, in the application submitted under section 7005 of such Act (20 U.S.C. 7705) for fiscal year 2023—(1)with respect to a requested payment under section 7002 of such Act—(A)use the data described in section 7002(j) of such Act relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2022; or(B)use the data relating to calculating such payment for the fiscal year required under section 7002(j) of such Act; and(2)with respect to a requested payment under section 7003 of such Act—(A)use the student count data relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2022, provided that payments for fiscal year 2023 shall be calculated by the Secretary using the expenditures and rates described in clauses (i), (ii), (iii), and (iv) of section 7003(b)(1)(C) of such Act that would otherwise apply for fiscal year 2023; or(B)use the student count data relating to calculating such payment for the fiscal year required under section 7003(c) of such Act. 